DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0010], line 2, “C3-C20 alpha-olefin” should read “C3-C20 alpha-olefin”.
In Paragraph [0011], line 2, “In some embodiments, the OBC contains” should read “In some embodiments, the HMPSA contains”.
In Paragraph [0012], line 2, “g/cm3” should read “g/cm3”.
In Paragraph [0014], line 5, “3x105 Pa” should read “3x105 Pa”.
In Paragraph [0015], line 2, “contains at least an amount 0.5 wt%” should read “contains at least 0.5 wt%”.
In Paragraph [0018], line 1, “an adhesion at -5°C to HDPE” should read “an adhesion at -5°C to high-density polyethylene (HDPE)” as the acronym should be spelled out in its first occurrence.
In Paragraph [0018], line 4, “adhesion for HDPE” should read “adhesion to HDPE”.
In Paragraph [0024], line 7, “and f labels” should read “and labels”.
In Paragraph [0025], line 19, “SBS/SIS” should be spelled out before the acronym is used for the first time.
In Paragraph [0025], line 21, “subject matter devices an approach” should read “subject matter devises an approach”.
In Paragraph [0026], line 3, “host of different substrates. non-yellowing” should read “host of different substrates, non-yellowing”.
In Paragraph [0028], line 5, “e.g., ~5°C to 15°C” should read “e.g., about 5°C to 15°C”.
In Paragraph [0028], line 5, “e.g., ~15°C to 25°C” should read “e.g., about 15°C to 25°C”.
In Paragraph [0029], line 2, “upper limit, the adhesive is present” should read “upper limit, the OBC is present”.
In Paragraph [0029], lines 3-4, “lower limit, the adhesive is present” should read “lower limit, the OBC is present”.
In Paragraph [0030], line 2, “C3-C20 alpha-olefin” should read “C3-C20 alpha-olefin”.
In Paragraph [0031], all instances of “g/cm3” should read “g/cm3”.
In Paragraph [0038], line 1, “PB, PIB” should be spelled out before the acronym is used for the first time.
In Paragraph [0042], line 5, “3x105 Pa” should read “3x105 Pa”.
In Paragraph [0057], line 2, “PP50” and “BG40BR” should be spelled out/explained before the acronym is used for the first time.
In Table 2, “3x105 Pa” should read “3x105 Pa”.
In Paragraph [0065], line 5, “at ~5°C to 15°C” should read “at about 5°C to 15°C”.
In Paragraph [0065], line 5, “at ~15°C to 25°C” should read “at about 15°C to 25°C”.
Appropriate correction is required.

Claim Objections
Claims 2, 5-9, 12-16, and 22-36 are objected to because of the following informalities:  
In claim 2, line 1, “40 wt% of a olefin” should read “40 wt% of an olefin”.
In claim 3, line 1, “wherein the olefin block copolymer” should read “wherein the at least one olefin block copolymer”.
In claim 3, line 2, “C3-C20 alpha-olefin” should read “C3-C20 alpha-olefin”.
In claim 5, line 1, “wherein the olefin block copolymer” should read “wherein the at least one olefin block copolymer”.
In claim 5, line 1, “density in the range from” should read “density in a range of from”.
In claim 5, line 2, “g/cm3” should read “g/cm3”.
In claim 5, line 2, “temperature in the range from” should read “temperature in a range of from”.
In claim 7, line 1, “wherein the olefin block copolymer” should read “wherein the at least one olefin block copolymer”.
In claim 8, line 1, “from 35wt%” should read “from 35 wt%”.
In claim 8, lines 1-2, “of a tackifier” should read “of the tackifier”.
In claim 9, line 1, “to 35wt%” should read “to 35 wt%”.
In claim 9, lines 1-2, “of plasticizer” should read “of the plasticizer”. 
In claim 12, line 1, “demonstrates viscosity in the range from” should read “demonstrates a viscosity in a range of from”.
In claim 13, line 2, “3x105 Pa” should read “3x105 Pa”.
In claim 14, lines 1-2, “in the range from” should read “in a range of from”.
In claim 15, line 1, “The HMPSA of claim 1 further comprises” should read “The HMPSA of claim 1, further comprising”.
In claim 16, line 1, “the adhesive comprises” should read “the adhesive further comprises”.
In claim 16, line 1, “of antioxidant” should read “of an antioxidant”.
In claim 17, line 4, “adhesive comprising” should read “adhesive comprise”.
In claim 22, lines 1-2, “demonstrates viscosity in the range from” should read “demonstrates a viscosity in a range of from”.
In claim 23, line 2, “adhesion for cardboard” should read “adhesion to cardboard”.
In claim 23, lines 2 and 3, “in the range from” should read “in a range of from”.
In claim 23, line 2, “and final addition” should read “and a final adhesion”.
In claim 24, line 2, “at -5°C for HDPE in the range” should read “at -5°C to high-density polyethylene (HDPE) in a range”.
In claim 24, line 2, ““at 40°C for HDPE in the range from” should read “at 40°C to HDPE in a range of from”.
In claim 25, line 2, “adhesion for HDPE” should read “adhesion to HDPE”.
In claim 25, lines 2 and 3, “in the range from” should read “in a range of from”.
In claim 25, line 2, “and final addition” should read “and a final adhesion”.
In claim 26, line 1, “wherein the coat weight” should read “wherein a coat weight”.
In claim 26, lines 1-2, “in the range from 8gsm to” should read “in a range of from 8 gsm to”.
In claim 27, line 2, “40 wt% of olefin” should read “40 wt% of an olefin”.
In claim 28, line 1, “from 35wt%” should read “from 35 wt%”.
In claim 28, line 2, “of tackifier” should read “of a tackifier”.
In claim 29, lines 1-2, “to 35wt%” should read “to 35 wt%”.
In claim 29, line 2, “of plasticizer” should read “of a plasticizer”. 
In claim 30, line 1, “plasticizer is polybutene” should read “plasticizer is a polybutene”.
In claim 31, lines 1-2, “comprises polyolefin selected from any of polypropylene, or polyethylene or poly (ethylene terephthalate) (PET), polyamides” should read “comprises poly(ethylene terephthalate) (PET), polyamides, or a polyolefin selected from the group consisting of polypropylene and polyethylene”.
In claim 32, line 1, “label of claim 17 further comprising” should read “label of claim 17, further comprising”.
In claim 33, line 2, “3x105 Pa” should read “3x105 Pa”.
In claim 34, line 2, “in the range from” should read “in a range of from”.
In claim 35, line 2, “an article defining” should read “an article having”.
In claim 35, line 3, “a label of claim 17” should read “the label of claim 17”.
In claim 35, line 3, “article; wherein” should read “article, wherein”.
In claim 36, “and PP” should read “and polypropylene (PP)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 19, 36, and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the at least one crystalline ethylene block”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends, does not claim “at least one crystalline ethylene block”.  It appears that claim 4 should depend on claim 3 and the Examiner, for purposes of prosecution, has interpreted it as such.
Claim 19 recites the limitation “wherein the hot melt adhesive”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17, from which claim 19 depends, does not claim a hot melt adhesive.  The limitation should either say “wherein the pressure sensitive adhesive” or claim 19 should depend on claim 18.
Regarding claim 36, the limitation “comprises HDPE, and PP or any other polyolefin material” is indefinite because it is unclear exactly what is being claimed.  As HDPE and PP are both polyolefin materials, the limitations are redundant. For purposes of clarity, it is recommended that the limitation simply states “comprises a polyolefin material”, and for purposes of prosecution, the Examiner has interpreted it as such.
Regarding claim 37, the limitation “HDPE or PP or others or any combination thereof” is indefinite as it is unclear what the “others” are and what exactly is being claimed.  For purposes of prosecution, the Examiner has interpreted the limitation to mean “HDPE, PP, or any combination thereof”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-22, 27-33, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pitko (U.S. Pat. Pub. 2017/0292048).
Regarding claim 1, Pitko teaches a hot melt pressure sensitive adhesive (HMPSA) (Abstract; Paragraph [0101]; claim 33), comprising: at least one olefin block copolymer (Abstract); a hydrogenated hydrocarbon tackifier (water white hydrogenated hydrocarbon resin, Abstract, Paragraph [0045]); and a plasticizer (Paragraph [0025]); wherein the adhesive is free from any oil containing constituents (Paragraph [0056]; no components contain oil).
Regarding claim 2, Pitko teaches wherein the adhesive comprises from 20 wt % to 40 wt % of an olefin block copolymer (5% to about 35%, Paragraph [0038]).
Regarding claim 3, Pitko teaches wherein the olefin block copolymer includes at least one crystalline ethylene block and another block including at least one C3-C20 alpha-olefin (Paragraph [0035]).
Regarding claim 4, Pitko teaches wherein the at least one crystalline ethylene block includes less than about 30% by weight of the olefin block copolymer (Paragraph [0035]).
Regarding claim 5, Pitko teaches wherein the olefin block copolymer has a density in the range from 0.8624 g/cm3 to 0.8675 g/cm3 (0.866 g/cm3, INFUSE 9807, Paragraph [0037]) and a melt temperature in the range from 115°C to 120°C (118°C, INFUSE 9807, Paragraph [0037]).
Regarding claim 6, Pitko teaches wherein the olefin block copolymer includes a fully hydrogenated olefin block copolymer (Paragraph [0037]).
Regarding claim 7, Pitko teaches wherein the olefin block copolymer has a glass transition temperature within a range of from about −60°C to about −40°C (from about -65°C to about -50°C, Paragraph [0039]).
Regarding claim 8, Pitko teaches wherein the adhesive comprises from 35 wt% to 55 wt% of the tackifier (about 30% to about 60%, Paragraph [0046]).
Regarding claim 9, Pitko teaches wherein the adhesive comprises from 10 wt% to 35 wt% of the plasticizer (about 5% to about 35%, Paragraph [0050]).
Regarding claim 10, Pitko teaches wherein the adhesive demonstrates a glass transition temperature (Tg) in a range of −35°C to 0°C (about -20°C to about 0°C, Paragraph [0058]).
Regarding claim 11, Pitko teaches wherein the adhesive demonstrates a dynamic shear of at least 40 N/inch (Samples A-J, Table 3).
Regarding claim 12, Pitko teaches wherein the adhesive demonstrates viscosity in the range from 20000 cP to 30000 cP (23424 cp, Sample C, Table 3; 28800, Sample F, Table 3), measured at 160°C (Paragraph [0097]).
Regarding claim 13, Pitko teaches wherein the adhesive exhibits an elastic modulus (G′) of less than the Dahlquist criterion value of 3×105 Pa at room temperature (Claim 34, 3x106 dynes/cm2 = 3x105 Pa).
Regarding claim 15, Pitko teaches further comprising one or more antioxidants (Paragraph [0052]).
Regarding claim 16, Pitko teaches wherein in the adhesive comprises at least 0.5 wt% of an antioxidant (about 0.5% to about 5%, Paragraph [0053]).
Regarding claim 17, Pitko teaches a pressure sensitive label (Paragraph [0059]) comprising: a face stock layer (Paragraph [0060]); and a pressure sensitive adhesive layer disposed on the face stock (Paragraph [0076], Claims 37 and 33); wherein each of the face stock and the pressure sensitive adhesive comprising one or more olefin based polymers (Abstract; Paragraph [0060]).
Regarding claim 18, Pitko teaches wherein the pressure sensitive adhesive is a hot melt adhesive (Abstract; Paragraph [0101], claim 33), and the pressure sensitive adhesive is free of any oil containing constituent (Paragraph [0056]; no components contain oil).
Regarding claim 19, Pitko teaches wherein the adhesive comprises at least one olefin block copolymer (Abstract); a hydrogenated hydrocarbon tackifier (water white hydrogenated hydrocarbon resin, Abstract, Paragraph [0045]); and a plasticizer (Paragraph [0025]).
Regarding claim 20, Pitko teaches wherein the adhesive demonstrates a glass transition temperature (Tg) in a range of −35°C to 0°C (about -20°C to about 0°C, Paragraph [0058]).
Regarding claim 21, Pitko teaches wherein the adhesive demonstrates a dynamic shear of at least 40 N/inch (Samples A-J, Table 3).
Regarding claim 22, Pitko teaches wherein the adhesive demonstrates viscosity in the range from 20000 cP to 30000 cP (23424 cp, Sample C, Table 3; 28800, Sample F, Table 3), measured at 160°C (Paragraph [0097]).
	Regarding claim 27, Pitko teaches wherein the adhesive comprises from 20 wt % to 40 wt % of an olefin block copolymer (5% to about 35%, Paragraph [0038]). 
Regarding claim 28, Pitko teaches wherein the adhesive comprises from 35 wt% to 55 wt% of a tackifier (about 30% to about 60%, Paragraph [0046]).
Regarding claim 29, Pitko teaches wherein the adhesive comprises from 10 wt% to 35 wt% of a plasticizer (about 5% to about 35%, Paragraph [0050]).
Regarding claim 30, Pitko teaches wherein the plasticizer is a polybutene plasticizer (Paragraph [0048]).
Regarding claim 31, Pitko teaches wherein the face stock comprises poly(ethylene terephthalate) (PET) or a polyolefin selected from the group consisting of polypropylene and polyethylene (Paragraph [0060]).
Regarding claim 32, Pitko teaches further comprising a release liner at least partially covering the adhesive disposed of on the face stock (Paragraph [0067]).
Regarding claim 33, Pitko teaches where in the adhesive exhibits an elastic modulus (G′) of less than the Dahlquist criterion value of 3×105 Pa at room temperature (Claim 34, 3x106 dynes/cm2 = 3x105 Pa).
Regarding claims 35 and 36, Pitko teaches a labelled article (Paragraph [0083]) comprising: an article having an outer surface (Paragraph [0083]); and a label of claim 17 (as discussed above) being attached to the article along the outer surface of the article (Paragraph [0083]); wherein the article comprises olefin, such as HDPE (HDPE, Paragraphs [0089]-[0090]).
Regarding claim 37, Pitko teaches wherein the articles is recyclable in recycling streams of material selected from HDPE (the article is HDEP, Paragraphs [0089]-[0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 23-25, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pitko (U.S. Pat. Pub. 2017/0292048).
Pitko is relied upon as discussed above.
Regarding claims 14 and 34, Pitko teaches wherein the adhesive exhibits an elastic modulus (G′) of less than t 3×105 Pa at room temperature (Claim 34, 3x106 dynes/cm2 = 3x105 Pa).
While the reference does not specifically teach the claimed range of 90000 – 110000 Pa, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 23, Pitko teaches the claimed adhesive composition with the claimed properties as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to that the adhesive of Pitko would demonstrates an initial adhesion to cardboard at 23°C in a range of from 4 N/inch to 9 N/inch, and a final adhesion after 24 hours at 23°C in a range of from 3 N/inch to 6 N/inch when measured according to FTM 9.
Regarding claim 24, Pitko teaches the claimed adhesive composition with the claimed properties as discussed above.  Pitko teaches the adhesive demonstrates an adhesion at 40°C to HDPE in a range of from 8 N/inch to 12 N/inch (10.3 N/inch, Sample E, Table 3) when measured according to FTM 9 (Paragraph [0089]).  Pitko further teaches wherein the adhesive demonstrates an adhesion at 1°C to HDPE in a range of 0.3N/inch to 4 N/inch (2.8 N/inch, Sample E, Table 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the adhesive of Pitko to demonstrate an adhesion at −5°C to HDPE in a range of 0.3N/inch to 4 N/inch.
Regarding claim 25, Pitko teaches wherein the adhesive demonstrates an initial adhesion to HDPE at 23°C in the range of 6 N/inch to 13 N/inch (7.7 N/inch, Sample D, Table 3), and a final adhesion after 24 hours at 23°C in the range from 9 N/inch to 14 N/inch (10.0 N/inch, Sample D, Table 3) when measured according to FTM 2 (Paragraph [0090]).  While Pitko fails to teach the initial and final adhesions are measured according to FTM 9, the method used (FTM 2) is substantially similar and therefore, one of ordinary skill in the art would have expected similar results when testing the adhesive of Pitko according to FTM 9.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Pitko (U.S. Pat. Pub. 2017/0292048) in view of Simmons (U.S. Pat. Pub. 2007/0135563).
Pitko is relied upon as discussed above.
Regarding claim 26, Pitko fails to teach wherein a coat weight of the adhesive is in a range of from 8 gsm to 25 gsm.
Simmons teaches a hot melt pressure sensitive adhesives (Abstract; Paragraph [0001]) that can be used for labels (Abstract, Paragraph [0001]) and comprises at least one olefin copolymer, a tackifier, and a plasticizer (Abstract).  Simmons further teaches the hot melt pressure sensitive adhesives can be coated onto a polyolefin film at a coat weight of 25 gsm ± 3 gsm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the coat weight of the adhesive of Pitko be 25 gsm ± 3 gsm as taught by Simmons as a known useful coat weight for hot melt pressure sensitive adhesives that are used for labels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 16, 2022